DETAILED ACTION
This Office action is in response to amendments filed 4/28/2021. It should be noted that claims 1, 3, 4, 5, 8, and 10 have been amended, claims 2 and 18-20 have been cancelled, and claims 21-24 have been added. Due to Applicant’s arguments, claims 5-6 have been rejoined. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation, “the at least one heat radiating portion extends through a space between adjacent stator cores among the plurality of stator cores and contacts the stator core,” as recited in claim 22, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh US 2006/0093495 A1.
Oh discloses, regarding claim 1, a linear compressor, comprising: a cylinder 62 that defines a compressor space and that is configured to compress refrigerant in the compressor space; a piston 69 located in the cylinder 62 and configured to perform a reciprocating motion in an axial direction relative to the cylinder 62; a mover (combination of elements 82 and 83) coupled to the piston 69 and configured to transmit a driving force to the piston 69 to cause the piston to perform the reciprocating motion; a stator (combination of elements 78, 79, 80, and 81) that defines a cylinder space that receives the cylinder 62, the stator (78-81) being configured to generate the driving force together with the mover (82, 83); and a supporting unit (combination of elements 63, 64, and 107) that includes an overlap portion (substantially broad; see 107) that covers at least a portion of the stator (78-81), that is coupled to the stator, and that contacts the stator (see elements 63, 64, and 107 in Figs. 3-4 and how they support Re claim 3, wherein at least a part of the heat radiating portion 107 is located radially outward relative to an outer circumference of the outer stator (see how elements 107 are radially outward relative to the outer circumference of element 79 in Fig. 4); Re claim 4, wherein the stator (78-81) comprises a plurality of stator cores 78 that are stacked and that are arranged at intervals in a circumferential direction (clearly shown in Fig. 4), and wherein the at least one heat radiating portion 107 extends along one of the intervals between the plurality of stator cores 78; Re claim 5, wherein the at least one heat radiating portion 107 has side surfaces that face the plurality of stator cores 78 in the circumferential direction, and wherein at least one of the side surfaces 107 faces a side surface of the plurality of stator cores 78 in the circumferential direction (clearly shown in Fig. 4); Re claim 7, wherein the at least one heat radiating portion 107 has side surfaces that face the plurality of stator cores 78 in the circumferential direction, Re claim 8, further comprising a stator cover 64 that is located at an opposite side of the frame (63 ,107) with respect to the stator, that is configured to support the stator (78-81) in the axial direction, and that contacts the at least one heat radiating portion 107; Re claim 10, further comprising a casing 50 that defines a hermetic inner space, the casing 50 having an inner circumferential surface that is spaced apart from an outer circumferential surface of the stator (78-81); Re claim 21, further comprising a stator cover 64 that is located at an opposite side of the frame (63 ,107) with respect to the stator, that is configured to support the outer stator 78-80 in the axial direction, and that contacts the at least one heat radiating portion 107.

Allowable Subject Matter
Claims 6, 9, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. After a slight adjustment to the interpretation, the Oh reference still reads on the amended claims. This have been carefully detailed above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746